Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application EP17173178 filed on May 29, 2017.   

Claim Objections
Claims 1, 2, 3, and 5 are objected to because of the following informalities: The claims appear to have a space between “processor” and its following comma.    Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 2, and 5 – 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oleynik U.S. PG Pub. No. 20170348854), herein “Oleynik.”


Regarding claim 1,
Oleynik teaches a system for production of liquid1 food, (Par. 1170: “the standardized working environment may have connectors to interface with the second type of sensors; the first type of sensors and the second type of sensors measure motion data and activity data, and send both the motion data and the activity data to a computer for storage and processing for product (such as food) preparation.”) comprising:
a food processing arrangement operable to perform a number of food processing steps for one or more ingredients to be processed into the liquid food, and (Par. 0784: “The robotic kitchen 232 typically operates with a pair of robotic arms and hands, with an optional user 239 to turn on or program the robotic kitchen 232. The computer 235 in the robotic kitchen 232 includes a hard automation module for operating robotic arms and hands, and a recipe replication module for replicating a chef's movements from a software recipe (ingredients, sequence, process, etc.) file.” See also Par. 0538, 0539, 0544, and 0730.) 
a computer device which is connected to the food processing arrangement and configured to control the food processing arrangement to perform the food processing steps, the computer device comprising:  (Par. 0357: “In another embodiment from a software/mathematical perspective, the term MM refers to a combination (or a sequence) of one or more steps that accomplish a basic functional outcome within a threshold value of the optimal outcome (examples of threshold value as within 0.1, 0.01, 0.001, or 0.0001 of the optimal value with 0.001 as the preferred default). Each step can be an action primitive, corresponding to a sensing operation or an actuator movement, or another (smaller) MM, similar to a computer program comprised of basic coding steps and other computer programs that may stand alone or serve as sub-routines. For instance, a MM can be grasping an egg, comprised of the motor actions required to sense the location and orientation of the egg, then reaching out a robotic arm, moving the robotic fingers into the right configuration, and applying 
a memory configured to store a control program that comprises a list of instructions configured to cause the food processing arrangement to perform the food processing steps, wherein the list of instructions comprises command instructions that each allocates a respective food processing step to a predefined control command among a set of predefined control commands, (Par. 0730: “In embodiments of the invention, the robot is a computer-controlled robot which is configured to move and perform manipulations within the kitchen unit 1 in response to commands from a control unit. The control unit comprises a memory storing machine readable instructions which are configured for execution by a processor. The memory is configured to store recipe data for use by the robot. In some embodiments, the recipe data comprises at least a list of ingredients and preparation step that are to be used by the robot to follow the recipe. In some embodiments, all of the ingredients that are required for use by the robot are pre-prepared and stored within the containers within the kitchen module 1 so that the robot can follow the recipe and prepare food or drink using the pre-prepared ingredients.”) and
a processor configured to sequentially execute the instructions m the list of instructions, (See also paragraph 0730 cited above. Examiner’s Note – Oleynik teaches fifty instances of “processor.”) 
wherein the set of predefined control commands comprises a first start command which is associated, by the processor, with an action of: (Par. 0539: “If the robot food preparation engine 56 in the household robotic kitchen 48 is not ready to start the cooking process, the household robot food preparation engine 56 continues to check the prerequisites at step 820 until the start time has been triggered. If the robot food preparation engine 56 is ready to start the cooking process, at step 822, the quality check for raw food module 96 in the robot food preparation engine 56 is configured to process the prerequisites for the selected recipe and inspects each ingredient item against the description of the recipe (e.g. one center-cut beef tenderloin roast) and condition (e.g. expiration/purchase date, odor, color, texture, etc.). At step 824, the robot food preparation engine 56 sets the time at a "0" stage and uploads the software recipe file 46 to the one or more robotic arms 70 and the robotic hands 72 for replicating the chef's cooking movements to produce a selected dish. Examiner’s Note – paragraph 0692 also teaches the liquid portion of the claimed invention: “The standard container 91 is configured to store ingredients, such as dry food, fresh food or liquids.”)  starting the food processing step that is allocated to the first start command and proceeding, without waiting for the food processing step to be completed, to a subsequent instruction in the list of instructions.  (Par. 0523: “Tasks comprising of minimanipulations: A robotic task is comprised of one or (typically) multiple minimanipulations. These minimanipulations may execute sequentially, in parallel, or adhering to a partial order. “Sequentially” means that each step is completed before the subsequent one is started. “In parallel” means that the robotic device can execute the steps simultaneously or in any order. A “partial order” means that some steps must be performed in sequence-those specified in the partial order—and the rest can be executed before, after, or during the steps specified in the [part]ial order. A partial order is defined in the standard mathematical sense as a set of steps S and ordering constraints among some of the steps s.sub.i.fwdarw.s.sub.j meaning that step i must be executed before step j. These steps can be minimanipulations or combinations of minimanipulations. For instance in a robotic chef, if two ingredients must be placed in a bowl and the mixed. There are ordering constraint that each ingredient must be placed in the bowl before mixing, but no ordering constraint on which ingredient is placed first into the mixing bowl.”) 

Regarding claim 2,
Oleynik teaches the system of claim 1 which claim 2 depends.  Oleynik also teaches at least one stop command which is associated, by the processor, with an action of: ensuring a termination of the food processing step that is allocated to the at least one stop command.  (Par. 1038: “In the block 5124 the FeedBack Data FB is checked against the MaximumError ME. Maximum Error is the maximum allowed error, so at the end of the process the real transferred quantity differs from the Requested Quantity RQ by the amount defined by MaximumError. The value MaximumError is used here to stop the process. If the FeedBack Data, representing the error value of the closed loop system shown in FIG. 3000, is smaller than the Maximum Error, the process is stopped by exiting the loop 5185, otherwise the loop 5185 is continued. So if the check passes, the next block is the block pointed by the arrow tagged with Y, otherwise the next block is the block pointed by the arrow tagged with N.” See figure 157.) 

Regarding claim 5,
Oleynik teaches the system of claim 1 which claim 5 depends.  Oleynik also teaches at a second start command which is associated, by the processor, with an action of: starting the food processing step that is allocated to the second start command, waiting for the food processing step to be completed, and proceeding, when the food processing step is completed, to the subsequent instruction in the list of instructions.  (Par. 0523: “Tasks comprising of minimanipulations: A robotic task is comprised of one or (typically) multiple minimanipulations. These minimanipulations may execute sequentially, in parallel, or adhering to a partial order. “Sequentially” means that each step is completed before the subsequent one is started. “In parallel” means that the robotic device can execute the steps simultaneously or in any order. A “partial order” means that some steps must be performed in sequence-those specified in the partial order—and the rest can be executed before, after, or during the steps specified in the atrial order. A partial order is defined in the standard mathematical sense as a set of steps S and ordering constraints among some of the steps s.sub.i.fwdarw.s.sub.j meaning that step i must be executed before step j. These steps can be minimanipulations or combinations of minimanipulations. For instance in a robotic chef, if two ingredients must be placed in a bowl and the mixed. There are ordering constraint that each ingredient must be placed in the bowl before mixing, but no ordering constraint on which ingredient is placed first into the mixing bowl.”) 

Regarding claim 6,
Oleynik teaches the system of claim 1 which claim 6 depends.  Oleynik also teaches that the food processing arrangement comprises a set of processing devices, the computer device further comprising a signal interface configured to communicate with the set of processing devices, and the processor being configured to, for at least a subset of the command instructions, communicate with one or more processing devices in the set of processing devices.  (Par. 0370: “Recipe Cooking Process-refers to a robotic script containing abstract and detailed levels of instructions to a collection of programmable and hard-automation devices, to allow computer-controllable devices to execute a sequenced operation within its environment (e.g. a kitchen replete with ingredients, tools, utensils, and appliances).” Par. 0387.) 

Regarding claim 7,
Oleynik teaches the system of claim 6 which claim 7 depends.  Oleynik also teaches that the set of processing devices comprises one or more of a valve, a mixing device, a heating device, a cooling device, a temperature sensor, a fluid flow sensor, and a pressure sensor.  (“Oven,” Par. 0368, 0408, etc.  “temperature sensor,” Par. 0074, 0087, 0508, etc.  See also Par. 0390.) 


Regarding claim 8,
Oleynik teaches the system of claim 1 which claim 8 depends.  Oleynik also teaches that the processor is configured to perform single-threaded processing of the list of instructions. (Par. 0141: “These larger units are multi-stage applications of minimanipulations either in a strict sequence, in parallel, or respecting a partial order wherein some steps must occur before others, but not in a total ordered sequence (e.g. to prepare a given dish, three ingredients need to be combined in exact amounts into a mixing bowl, and then mixed; the order of putting each ingredient into the bowl is not constrained, but all must be placed before mixing). Seventh, the assembly of minimanipulations into end-to-end-tasks is performed by robotic planning, taking into account the preconditions and post conditions of the component minimanipulations. Eighth, case-based reasoning wherein observation of humans performing end-to-end tasks, or other robots doing so, or the same robot's past experience can be used to acquire a library of reusable robotic plans form cases (specific instances of performing an end-to-end task), both successful ones to replicate, and unsuccessful ones to learn what to avoid.”) 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Oleynik in view of Nakatani (US Patent No. 5,832,814), herein “Nakatani.” 

	
Regarding claim 3,
Oleynik teach the limitations of claim 2 which claim 3 depends.  Oleynik does not teach a stop command and resumption of processing. However, Nakatani does teach that the at least one stop command comprises a first stop command which is associated, by the processor, with an action of: commanding the food processing step that is allocated to the first stop command to terminate, waiting for the food processing step to terminate, and proceeding, when the food processing step has terminated, to the subsequent instruction in the list of instructions. (Col. 1, line 55 - Col. 2, line 3: “The invention solves the above problem by avoiding the immediate stop of the food preparing operation when a temporary stop instruction is input, and stopping the machine when the current cycle is completed. A controller for the automatic cooking machine according to the invention includes temporary stop input means to input an instruction to temporarily stop a food manufacturing or preparing operation, temporary stop means which enables the input of the temporary stop instruction to temporarily stop the food preparing operation when the current cycle or step is finished, resumption input means to input an instruction to resume the temporarily stopped food preparing operation, and temporary stop cancellation means which enables the input of the resumption instruction to resume the food preparing operation from the step subsequent to the completed step.” Col. 4, lines 44 – 61: “…the MMI 10 informs the master controller 11 that a temporary stop has been input or each controller 22 to 25 informs the master controller 11 that a defect is occurring. Then, after the current cycle has been finished, the master controller 11 temporarily stops the operation by preventing start of the subsequent cycle. Specifically, after food material (3) is loaded, the temporary stop state is initiated without executing the transmission of data (1) or the transfer operation (2). In the meantime, the screen of the MMI 10 shows that the operation is being temporarily stopped, and a waiting mode is being initiated. Instead of being suddenly stopped during operation, each mechanism is stopped so as to be able to resume the operation. Then, when a temporary stop cancel icon or button displayed on the screen of the MMI 10 is touched, the master controller 11 is informed of this matter by the MMI 10 to resume the cycle from the transmission of data (1) that was being executed prior to the temporary stop.”) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the system of producing food which includes liquids that has a processor and memory where the processor executes instructions to control a machine such as a robot where the steps of processing can be executed in sequence, in parallel, or in partial order, where the steps are executed simultaneously as in Oleynik with a system that is able to issue a stop instruction to a controller and then resume executing of steps after a wait period as in Nakatani in order to stop an apparatus and continue once a defect has been cleared. (Col. 1 lines 34 – 45)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Oleynik in view of Neijzen et al. (US Patent No. 5,539,288, herein “Neijzen.” 

Regarding claim 4,
Oleynik teach the limitations of claim 2 which claim 4 depends.  Oleynik does not teach a second stop command.  However, Neijzen does teach that the  least one stop command comprises a second stop command which is associated, by the processor, with an action of: waiting for the food processing step that is allocated to the second stop command to be completed, and proceeding, when the food processing step is completed, to the subsequent instruction in the list of instructions.  (Col. 3, lines 45 – 57: “(14) There may be conditions in which said stop criterions are not satisfactory because the torque necessary for cream whipping does not increase as a function of time. This happens, for example, if the cream to be whipped is too warm or of poor quality. In that case too the food processor is desired to stop automatically. For this purpose, the food processor according to the invention is further characterized, in that the signal processing unit further includes: means for producing a second stop signal after elapse of a first predetermined time interval which starts running when the start signal occurs. As a result, the whipping of the cream will automatically stop after the first predetermined time interval, irrespective of further working conditions.”  Col. 8, line 65 – Col. 9, line 9: “For the automatic emergency stop (time criterion) the signal processing unit 42 comprises a timer 68 for producing the second stop signal STOP2 which occurs a predetermined period of time, for example 5 minutes, after the occurrence of the start signal START. Also inserted are the second comparing means (second comparator) 70 for producing the third stop signal STOP3 on the basis of a comparison of the torsion signal TS with a second reference signal REF2. The reference signal REF2 may be adjustable as desired and offers the user the possibility to stop the food processor once a specific firmness of the whipped cream has been reached (torque criterion).” See also Col. 8, lines 16 – 26. ) 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the system of producing food which includes liquids that has a processor and memory where the processor executes instructions to control a machine such as a robot where the steps of processing can be executed in sequence, in parallel, or in partial order, where the steps are executed simultaneously as in Oleynik with a system that issues a second stop command signal and start signal as in Neijzen in order to twice evaluate food processing conditions and be able to process food with varying quantity, quality, and composition.  (Col. 3, lines 34 – 43, and Abstract) 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Oleynik in view of Krehbiel et al. (US PG Pub No. 20110301734) herein “Krehbiel.” 

Regarding claim 9,
Oleynik teach the limitations of claim 1 which claim 9 depends.  Oleynik does not teach that a PLC controller is part of the system or computer.  However, Krehbiel does teach that the computer device is a Programmable Logic Controller (PLC). (Par. 0003: “Batch operations produce finite quantities of material by processing input materials in a defined order using one or more pieces of equipment and/or manual process interactions. Examples of products made using batch manufacturing techniques include pharmaceuticals, foods and beverages, health and beauty products, and fine and specialty chemicals.” Par. 0023: “On the right hand side of FIG. 1 is shown the equipment control system 28. As with the control recipe procedure 12, the equipment control system 28 consists of a hierarchy of levels. In addition, the equipment control system 28 may be implemented in a programmable logic controller (PLC) or distributed control system (DCS).” See also Par. 0024 and 0044.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the system of producing food which includes liquids that has a processor and memory where the processor executes instructions to control a machine such as a robot where the steps of processing can be executed in sequence, in parallel, or in partial order, where the steps are executed simultaneously as in Oleynik with a computerized system that uses a PLC as in Krehbiel in order to control the recipe procedure. (Par. 0024) 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177.  The examiner can normally be reached on Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAD G ERDMAN/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 Oleynik Par. 0024: “at least one of the containers is a bottle for holding a liquid, the bottle having an opening which is configured to be closed selectively by a closure element.” See also Par. 0692 and 0700.